DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Supplemental Response
	The Supplemental response filed on 24 January 2022 is acknowledged.
This Office Action is in response to the Supplemental response filed on 24 January 2022

Status of the Claims
Claims 1-52 and 57-67 are cancelled.
Claims 68-73 are new.
Claims 52-56 and 68-73 are allowed.

Specification
The Amendment to the Specification filed on 24 January 2022 is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jordan Kwan on 21 January 2022.
The application has been amended as follows: 
Please amend claims 54, 69, 70 and 71 as follows:
is configured to generate an oscillating current when powered by the partial power source and the coil is configured to generate an RF signal according to the oscillating current.
69. The apparatus of claim 52, wherein the first film is configured to dissolve in a GI tract of the patient and cause the first portion of the first material and the first portion of the second material to activate in the GI tract of the patient, and the second film is configured to dissolve in a stomach area of the patient and cause the second portion of the first material and the second portion of the second material to activate in the stomach area of the patient.
70. The apparatus of claim 52, wherein either the first film or the second film is configured to dissolve in an intestine area of the patient and cause either the first portion of the first and second materials or the second portion of the first and second materials, respectively, to activate in the intestine area of the patient.
71. The apparatus of claim 52, wherein the either first film or the second film is configured to dissolve in a colon area of the patient and cause either the first portion of the first and second materials or the second portion of the of the first and second materials, respectively, to activate in the colon area of the patient.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 52-56 and 68-72 are free of art under 35 USC 102 and 103 because the prior art in the field of ingestible medical devices does not teach or fairly suggest an apparatus for a controlled activation within a patient’s body comprising a partial power source comprising a first material and a second material configured to generate an electrical potential upon contacting an ionic solution, and further comprising a first film covering a first portion of the first material and a first portion of the second material, the first film configured to dissolve under a first condition after being ingested by the patient such that the first portion of the first material and the first portion of the second material activate under the first condition; and a second film covering a second portion of the first material and a second portion of the second material, the second film configured to dissolve under a second condition after being ingested by the patient such that the second portion of the first material and the second portion of the second material activate under the second condition that occurs after the first condition occurs. The art in the field of ingestible devices teaches apparatuses comprising a partial power source including two materials which activate when the materials contact an ionic solution. In the prior art devices the two materials of the partial power source are covered by a single layer of the same material which encapsulates the whole apparatus. In these apparatuses, the single layer of material dissolves when the device contacts an ionic solution and therefore, the partial power source is activated only under a single condition.
(B) Claim 73 is free of art under 35 USC 102 and 103 because the prior art in the field of ingestible medical devices does not teach or fairly suggests a method  for activating of an apparatus within a patient's body, the method comprising: dissolving, under a first condition, a first film covering a first portion of a first material and a first portion of a second material and dissolving, under a second condition, a second film covering a second portion of the first material and a second portion of the second material, wherein the first and second materials form a partial power source. The art in the field methods for activating  ingestible devices comprising a partial power source teaches the dissolution of a single layer of material which covers the first and the second materials of the partial power source.  In the prior art methods the single layer of material dissolves when the device contacts an ionic solution and therefore, the partial power source is activated only under a single condition.


Conclusion
Claims 52-56 and 68-73 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/               Examiner, Art Unit 1631                                                                                                                                                                                         
/Lori A. Clow/Primary Examiner, Art Unit 1631